NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ANGEL LUIS TORRES,                            )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D17-2095
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

Howard L. Dimmig, II, Public Defender,
and Tosha Cohen, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.



CASANUEVA, Judge.

              Angel Luis Torres appeals the order revoking his probation after a hearing.

We affirm without comment the trial court's finding that Mr. Torres willfully violated his

probation by failing to successfully complete a residential drug treatment program and

by failing to submit to a random urine test. However, we reverse the revocation order to
the extent that it incorrectly states that Mr. Torres admitted the violations, and we

remand for the trial court to correct this scrivener's error. See Balmir v. State, 174 So.
3d 1101, 1102 (Fla. 2d DCA 2015).

              Affirmed in part; reversed in part; remanded with instructions.



KELLY and CRENSHAW. JJ., Concur.




                                            -2-